PER CURIAM.
In these consolidated cases we are requested to review orders of the respondent Commission which extended a certificate held by Railway Express Agency, Inc. to authorize transportation of general commodities in express service by motor carrier.
We have studied the records and briefs and have heard oral argument. It appears that there has been no deviation from the essential requirements of the law so the respective petitions for certiorari should be and they are hereby denied.
It is so ordered.
CALDWELL, C. J., and DREW, THOR-NAL and HOPPING, JJ., concur.
ERVIN, J., dissents.